Title: To Thomas Jefferson from André Limozin, 10 February 1788
From: Limozin, André
To: Jefferson, Thomas


Le Havre, 10 Feb. 1788. Acknowledges TJ’s letters of 6 and 8 Feb.; the latter refers to a letter of “yesterday” and since no letter of 7 Feb. has been received and since two boxes which have arrived by the diligence are not addressed in TJ’s hand, asks for further information concerning the boxes mentioned in the letter of 8 Feb. Thanks TJ for writing to Madison on his behalf; is always ready to render any services he can to TJ and his friends; thanks TJ for information on political affairs; will appreciate further news of this nature.
